DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 6-9, 12-17, 19 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1, 3-4, 7-9 and 14-15 is the inclusion of the limitations of a ribbon supply cartridge that includes a lock on the ribbon supply cartridge that is configured to retain the support frame at the first, collapsed configuration; or a lock on the ribbon supply cartridge that is configured to retain the support frame at the second, extended configuration.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 6 and 12 is the inclusion of the limitations of a ribbon supply cartridge that includes a drive gear integrally formed therewith adjacent a first end of the take-up core, and a radio frequency identification tag is mounted on the take-up core adjacent to a second end thereof.  It is these steps found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 16-17 is the inclusion of the limitations of method of installing a ribbon supply cartridge into a plastic card printer that includes where there is a first distance between the first rotation axis and the second rotation axis at the collapsed configuration, and there is a second distance between the first rotation axis and the second rotation axis at the extended configuration, and the first distance is less than the second distance; with the ribbon supply cartridge in the extended configuration, manually installing the ribbon supply cartridge in the plastic card printer.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/15/2021, with respect to rejection(s) of Claims 1, 3-9, 11 and 13-15 and objection(s) to Claims 6, 12 and 18-21 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1, 3-9, 11 and 13-15 and objection(s) to Claims 6, 12 and 18-21 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853       




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853